Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/341,087 filed on 6/7/2021.  Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Arbuckle et al. (US 9,533,747).
 Arbuckle et al. teach a hybrid marine system that can be interpreted as a hybrid vehicle comprising: 
an engine (18) including a crankshaft; 
an electric motor (16) including a motor drive shaft; 
a power transmission shaft (22) to which a total of drive power from the engine and drive power from the electric motor is transmitted; and 
a switching dog clutch (20) located on a power transmission route from the crankshaft to the power transmission shaft, the switching dog clutch including a switching dog structure (inherent) slidable to cut off the power transmission route. 
As to claim 2, further comprising a friction clutch (col. 3, line 64 that there can be more than one clutch) located on an axis of the power transmission shaft and operable to cut off the power transmission route, wherein the switching dog clutch is located upstream of the friction clutch on the power transmission route. Note that clutches 20 can be any type of clutch for example friction clutch or dog clutch (col. 4, lines 2-8).
As to claim 3, further comprising a transmission (23) including an input shaft (22), an output shaft (see Fig. 3 – the output shaft of 23), and a speed change mechanism (input and output bevel gears – Fig. 2) that changes speed of rotation transmitted from the input shaft to the output shaft, wherein the power transmission shaft is the input shaft of the transmission. 
As to claim 3, a shift drum; and a plurality of shift forks slidable in conjunction with rotation of the shift drum, wherein the speed change mechanism includes a gear-shifting dog gear slidable to select a gear position, and wherein the shift forks include a gear-shifting shift fork that slides the gear-shifting dog gear and a switching shift fork that slides the switching dog structure (inherent). 
As to claims 5 and 6, wherein the switching dog clutch (20) is located on an axis of the crankshaft and on an axis of the power transmission shaft (22). 
As to claim 8, further comprising: a switching actuator that actuates the switching dog clutch; and a controller that controls the engine, the electric motor, and the switching actuator (inherent).
Claims 1 and 3-8 are rejected under 35 U.S.C. 102(b) as being anticipated by Wolfram (DE 102015202456). This reference is cited in IDS submitted 02/03/2022.
 Wolfram. teaches a hybrid vehicle comprising: 
an engine (2) including a crankshaft (14); 
an electric motor (3) including a motor drive shaft; 
a power transmission shaft (15) to which a total of drive power from the engine and drive power from the electric motor is transmitted; and 
a switching dog clutch (29) located on a power transmission route from the crankshaft to the power transmission shaft, the switching dog clutch including a switching dog structure slidable to cut off the power transmission route. 
As to claim 3, further comprising a transmission (15, 16, 21-24) including an input shaft (15), an output shaft (16), and a speed change mechanism (21-24) that changes speed of rotation transmitted from the input shaft to the output shaft, wherein the power transmission shaft is the input shaft of the transmission. 
As to claim 3, a shift drum; and a plurality of shift forks slidable in conjunction with rotation of the shift drum, wherein the speed change mechanism includes a gear-shifting dog gear slidable to select a gear position, and wherein the shift forks include a gear-shifting shift fork that slides the gear-shifting dog gear and a switching shift fork that slides the switching dog structure (inherent). 
As to claims 5 and 6, wherein the switching dog clutch (29) is located on an axis of the crankshaft (14) and on an axis of the power transmission shaft (15). 
As to claim 7, further comprising: a first reduction gear pair (21/23) mounted on the crankshaft and the power transmission shaft in a state where power transmission from the crankshaft to the power transmission shaft is cut off, the first reduction gear pair having a first reduction ratio; and a second reduction gear pair (22/24) mounted on the crankshaft and the power transmission shaft in a state where the power transmission from the crankshaft to the power transmission shaft is cut off, the second reduction gear pair having a second reduction ratio different from the first reduction ratio, wherein the switching dog structure is selectively engageable with the first reduction gear pair or the second reduction gear pair to establish the power transmission from the crankshaft to the power transmission shaft through the first reduction gear pair or the second reduction gear pair.
As to claim 8, further comprising: a switching actuator that actuates the switching dog clutch; and a controller that controls the engine, the electric motor, and the switching actuator (inherent).

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658